Citation Nr: 1244395	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for Raynaud's syndrome.  

2.  Entitlement to a disability rating in excess of 40 percent for Raynaud's syndrome as of April 9, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and Dr. J.P.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for Raynaud's syndrome with an evaluation of 10 percent as of November 30, 2007.  The evaluation was increased to 20 percent in a December 2008 rating decision.  

The Veteran testified at a February 2010 hearing before the undersigned, which was held at the Phoenix RO.  A transcript of the hearing has been associated with the claims file.

In a June 2010 decision, the Board denied the present claim.  In a June 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the June 2010 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion.  

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA examination of his service connected Raynaud's syndrome.  The action specified in the March 2012 Remand is completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2012, the RO increased the Veteran's rating from 20 to 40 percent as of April 9, 2012.  Because this increase does not represent a grant of the maximum benefits allowable for this disorder, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to April 9, 2012, the Veteran's Raynaud's syndrome was not manifested by daily characteristic attacks, digital ulceration or autoamputation of one or more digits.

2.  As of April 9, 2012, the Veteran's Raynaud's syndrome was not manifested by digital ulceration or autoamputation of one or more digits.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for Raynaud's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2012).

2.  The criteria for a disability rating in excess of 40 percent as of April 9, 2012 for Raynaud's Syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for his Raynaud's syndrome, as well as a disability rating in excess of 40 percent after April 9, 2012.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Raynaud's syndrome is rated under Diagnostic Code (DC) 7117.  38 C.F.R. § 4.104 (2012).  A 20 percent rating is assigned for characteristic attacks occurring 4 to 6 times a week.  Id.  A 40 percent rating is assigned for characteristic attacks occurring at least daily.  Id.  A 60 percent rating is assigned for 2 or more digital ulcers and a history of characteristic attacks.  Id.  A maximum 100 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers plus autoamputation of 1 or more digits and a history of characteristic attacks.  Id.  A Note to DC 7117 defines a characteristic attack as consisting of sequential color changes of the digits of 1 or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  This Note also states that the evaluations assigned under DC 7117 are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  See 38 C.F.R. § 4.104, DC 7117 (2012).

The Veteran's VA treatment records show treatment for Raynaud's syndrome beginning in January 2007, within one year of service separation.  The Veteran reported feeling cold all over, with numbness in the hands and feet.  He complained that his hand and feet were "freezing all the time."  The Veteran was prescribed Nifedipine.  At a March 2007 Rheumatology Consult he reported that he still gets symptoms if he gets up early and it is cold outside, but instead of getting symptoms daily, he maybe gets symptoms 2/7 days.  He was unsure whether this improvement was due to the medication or to warmer weather.  

The Veteran was seen for an August 2008 VA examination.  He reported daily symptoms, which last a few hours.  He described stiffening of the distal ends of the fingers on awakening, after which he runs warm water over them and the symptoms resolve.  He also reported that if he was in a heavily air conditioned room, his feet would be "like ice blocks" for which he wears heavy socks.  The Veteran reported some relief from Nifedipine.  The disability was felt to have no effect on the Veteran's usual daily activities or occupation.  On physical examination, the Veteran's hands and feet were normal, with normal skin condition and color, without sign of ischemia.  Reflexes, senses and motor function were intact.  

A VA Pharmacy Note from February 2009 records that the Veteran has been switched to a new medication for his Raynaud's syndrome, hydralazine, with no adverse effects related to treatment.  The Veteran was unsure if he was receiving a benefit from the new medication because it had not been getting as cold outside; however, regardless of the reason, he was not currently experiencing any Raynaud's symptoms.   

In February 2010, the Veteran testified before the undersigned about his Raynaud's symptoms.  The Veteran reported that he had significant problems with his hands and feet, requiring him to wear socks inside his house.  He reported having episodes of color change almost daily during the wintertime, which lasts two to three months in his area.  He reported previously being engaged in a variety of outdoor sports, including skiing, which he has abandoned due to the disability.  

The Veteran's father is a physician and has submitted statements and testified on the appellant's behalf.  In a January 2008 statement, the Veteran's father reported that the Veteran complains of being cold inside a house even when the temperature is set to 80 degrees.  On occasion, the Veteran would go into stores where the temperature would be lower, and his fingers would turn white, then red, and become sore and numb.  The Veteran's father reported witnessing these color changes.  He also testified that the Veteran had previously participated in winter sports, which he has since abandoned.

The Veteran's representative during the hearing argued that the Veteran's PTSD was worsening the Raynaud's syndrome symptoms.  There is little support for this proposition.  Regardless, the Board rates based on the entirety of the symptoms, whether aggravated based on PTSD or not.

A May 2010 Rheumatology Follow-up notes that the Veteran is presently asymptomatic with the return of warmer weather. 

A November 2011 Occupational Therapy Note documents that the Veteran was given a paraffin treatment for his hands and given thermoskin gloves to wear under his work gloves to protect his hands from the cold during twelve hour shifts working in a mine.  

In April 2012, the Veteran was afforded another VA examination.  The Veteran reported working as a mechanic full time with problems working on heavy equipment in the outdoors and during night shifts.  He reported at least daily characteristic attacks, some of which last hours, sometimes with pain and stiffness.  He had no digital ulcers or autoamputation of one or more digits.  

The Board finds that the criteria for an initial rating in excess of 20 percent have not been met prior to April 9, 2012.  While on several occasions the Veteran has testified that he experiences daily characteristic attacks of Raynaud's syndrome, on other occasions, he has reported daily attacks only in the wintertime, which by his report lasts only two or three months where he resides.  Furthermore, VA treatment notes document attacks that occur only a few times per week, and even periods where the Veteran does not appear to experience any symptoms from his service connected condition.

The Board finds that the appellant's characteristic Raynaud's syndrome attacks did not occur daily between November 2007, the effective date of the Veteran's claim, and April 9, 2012, when his disability rating was increased to 40 percent.  While there may have been brief stretches where the Veteran's attacks did occur on a daily basis (such as during the winter), the criteria for a 20 percent rating is more representative of the overall severity of the Veteran's disability during this period.  The criteria for a 20 percent rating encompass 4 to 6 attacks a week, or nearly every day, which is far more than the Veteran was reporting at his March 2007 Rheumatology Consult or at his February 2009 Pharmacy Consultation.  

In his December 2008 substantive appeal, the Veteran appears to concede that he does not have attacks on a daily basis, except for a few months in the winter, but argues that he would have daily attacks if he moved to another state with a colder climate.  While it certainly possible that the Veteran might experience more severe symptoms of his Raynaud's syndrome if he lived elsewhere, the Board declines to speculate about hypothetical symptoms the Veteran might have under different factual circumstances and must base its decision on the facts and evidence of record.  

Additionally, the Board finds that a disability rating in excess of 40 percent is not warranted as of April 9, 2012.  The Veteran and his father did not indicate that he suffered from digital ulceration due to his Raynaud's or autoamputation of any digits.  His VA treatment records and VA examination reports do not show ulceration and he retains all digits according to the August 2008 and April 2012 VA examination reports.  

In conclusion, the Board finds that the schedular criteria for an initial disability rating in excess of 20 percent for Raynaud's syndrome and a disability rating in excess of 40 percent after April 9, 2012 are not met.  See 38 C.F.R. § 4.104, DC 7117.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the appellant's Raynaud's syndrome disability is not inadequate.  The Veteran has had to curtail certain recreational activities he enjoys, like winter sports, and has suggested that he would prefer to live in a colder climate if not for his disability.  The August 2008 and April 2012 VA examination reports indicate, however, that the Raynaud's syndrome would not have a significant impact on employment.  The Veteran has not been hospitalized for the disability, nor has he reported symptoms other than the pain, discomfort and color changes consistent with the schedular criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the evidence is against the appellant's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for Raynaud's syndrome originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in July 2008. 

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the February 2010 hearing before the undersigned Veterans Law Judge.  At that hearing, Dr. J.P. testified regarding his observations of the Veteran's disabilities.  The appellant was afforded a VA medical examination in August 2008 and April 2012.  

The April 2012 VA C&P examination is based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for Raynaud's syndrome is denied.  

Entitlement to a disability rating in excess of 40 percent for Raynaud's syndrome as of  April 9, 2012 is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


